                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

LORRAINE BAUGH,                       )
                                      )
     Plaintiff,                       )
v.                                    )         No. 2:20-cv-02093-JTF-tmp
                                      )
ROBERT WILKIE, DR. MARY FRAIT,        )
DR. NANCY JORDAN, COLLEEN             )
STANHOUSE, and NICOLE MAHONE          )
HAYES,                                )
                                      )
     Defendants.                      )
_____________________________________________________________________________

 ORDER ADOPTING IN PART AND REJECTING IN PART MAGISTRATE JUDGE’S
    REPORT AND RECOMMENDATIONS AND PARTIALLY DISMISSING CASE
______________________________________________________________________________

       Before the Court is Plaintiff Lorraine Baugh’s pro se Complaint against Defendants Robert

Wilkie, the Secretary of the Department Veterans Affairs; Dr. Mary Frait; Dr. Nancy Jordan;

Colleen Stanhouse; and Nicole Mahone Hayes (“Defendants”), filed on February 5, 2020. (ECF

No. 1.) Plaintiff also filed a Motion seeking leave to proceed in forma pauperis (ECF No. 2.),

which was granted on February 10, 2020 (ECF No. 8), and a Motion for Appointment of Counsel

(ECF No. 3), which was denied on February 10, 2020. (ECF No. 9.) Plaintiff, who is employed

at the Memphis VA Medical Center, asserts that Defendants violated Title VII of the Civil Rights

Act of 1964 (“Title VII”), the Age Discrimination in Employment Act (“ADEA”), and the

Americans with Disabilities Act (“ADA”). The Magistrate Judge, upon screening Plaintiff’s

complaint, entered a Report and Recommendation on February 10, 2020 to PARTIALLY

DISMISS Plaintiff’s claims. (ECF No. 8.) No objections were filed by Plaintiff. For the reasons
below, the Court ADOPTS in part and REJECTS in part the Magistrate Judge’s Report and

Recommendation to PARTIALLY DISMISS Plaintiff’s Complaint.

                                     FACTUAL HISTORY

       On August 28, 2015, Plaintiff received a 10-day suspension. (ECF No. 1-1, 2.) In late

September 2015, a supervisor yelled at Plaintiff and told her she was out of her scope of practice.

(Id.) Beginning in September 2018, Plaintiff has been denied promotion to GS-7/8/9 level. (Id.)

Beginning in September 2018, Plaintiff has not received performance appraisal. (Id.) On

November 24, 2015, a co-worker called Plaintiff “Honey BooBoo” and told Plaintiff she was

“dumber than dirt.” (Id.) In December 2015, the same co-worker contacted the police and accused

Plaintiff of threatening to kick her behind and take her hair. (Id.) Beginning December 3, 2015,

the Psychologist and Chief of Mental Health blocked Plaintiff’s access to her healthcare providers

by requiring that she report to security before her appointments. (Id.) The same co-worker

followed Plaintiff in the hallway and loudly berated her. (Id.) From December 3, 2015 until May

3, 2016, Plaintiff was placed on Authorized Absence. (Id.) In January 2016, the Psychologist

came to Plaintiff’s office daily for two weeks and harassed Plaintiff. (Id.) From February 14,

2016 to February 16, 2016, Plaintiff’s medical records were accessed without her permission. (Id.)

On March 8, 2016, Plaintiff received a proposed Removal. (Id.) On April 18, 2016, the Removal

was mitigated to a 14-day suspension. (Id.) On April 18, 2016, Plaintiff was informed that

beginning May 5, 2016, she could return to duty and was assigned to the same area as before. (Id.

at 3.) Beginning in April 2016, Plaintiff has received no response to her request for a reasonable

accommodation. (Id. at 3.) On September 9, 2016, a second co-worker followed Plaintiff to the

canteen and made comments about why Plaintiff was in the canteen. (Id. at 3.) On September 22,

2016, Plaintiff was not informed about a meeting cancellation. (Id. at 3.) Currently, the Chief of



                                                    2
Mental Health has failed to address continued efforts to isolate Plaintiff. (Id. at 3.) The second

co-worker continues to send derogatory emails to Plaintiff and fails to include Plaintiff on

communication emails. (Id. at 3.) On January 5, 2017, the Chief Nurse harassed, confronted, and

embarrassed Plaintiff about being late. (Id. at 3.) As of January 5, 2017, Plaintiff has not received

promotion to a GS-9 level position. (Id. at 3.)

                                      LEGAL STANDARD

       Pursuant to 28 U.S.C. § 636(b), magistrate judges may hear and determine any pretrial

matter pending before the Court, except various dispositive motions. 28 U.S.C. § 636(b)(1)(A).

Upon hearing a pending matter, “the magistrate judge must enter a recommended disposition,

including, if appropriate, proposed findings of fact.” Fed. R. Civ. P. 72(b)(1); see also Baker v.

Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who disagrees with a magistrate judge’s

proposed findings and recommendation may file written objections to the report and

recommendation. Fed. R. Civ. P. 72(b)(2).

       The district court reviews a magistrate judge’s proposed findings and recommendation.

The standard of review that is applied depends on the nature of the matter considered by the

magistrate judge. See Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003) (citations omitted)

(“A district court normally applies a ‘clearly erroneous or contrary to law’ standard of review for

nondispositive preliminary measures. A district court must review dispositive motions under the

de novo standard.”). Upon review of the evidence, the district court may accept, reject, or modify

the proposed findings or recommendations of the magistrate judge. Brown v. Board of Educ., 47

F. Supp. 3d 665, 674 (W.D. Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also

receive further evidence or recommit the matter to the [m]agistrate [j]udge with instructions.”

Moses v. Gardner, No. 2:14-cv-2706-SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn.



                                                     3
Mar. 11, 2015). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2). “When no timely objection is filed, the court need

only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes.

28 U.S.C. § 1915(e)(2) Screening

        Pursuant to Local Rule 4.1, service will not issue in a pro se case where the pro se plaintiff

has been granted leave to proceed in forma pauperis until the complaint has been screened under

28 U.S.C. § 1915(e)(2)(B). LR 4.1(b). Specifically, courts are required to screen in forma

pauperis complaints and dismiss any complaint, or portion thereof, if the allegation of poverty is

untrue or if the action (i) is frivolous or malicious, (ii) fails to state a claim on which relief may be

granted, or (iii) seeks monetary relief against a defendant who is immune from such relief. 28

U.S.C. § 1915(e)(2).

Standard of Review for Failure to State a Claim

        In assessing whether Plaintiff’s Complaint states a claim upon which relief may be granted,

the standards under Rule 12(b)(6) of the Federal Rules of Civil Procedure, as stated in Ashcroft v.

Iqbal, 556 U.S. 662, 678–79 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470 (6th Cir. 2010). “Accepting all well-pleaded

allegations in the complaint as true, the Court ‘consider[s] the factual allegations in [the] complaint

to determine if they plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011) (alteration in original) (quoting Iqbal, 556 U.S. at 681). Additionally, although

not free from basic pleading requirements, pro se pleadings are “held ‘to less stringent standards

than formal pleadings drafted by lawyers,’ and should therefore be liberally construed.” Curtin,



                                                       4
631 F.3d at 383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Even so, pro se

litigants must adhere to the Federal Rules of Civil Procedure, and the Court cannot create a claim

that has not been spelled out in a pleading. Falkner v. United States, No. 11-2982-STA-cgc, 2012

U.S. Dist. LEXIS 93372, at *16 (W.D. Tenn. July 6, 2012).

                                           ANALYSIS

       Because Plaintiff has not filed any Objections, the Court reviews the Magistrate Judge’s

Report and Recommendation for clear error. See Fed. R. Civ. P. 72(b). Plaintiff brings suit against

Defendants for violations of Title VII, the ADEA, and the ADA. (ECF No. 1, 1.) As to Defendants

Dr. Mary Frait, Dr. Nancy Jordan, Colleen Stanhouse, and Nicole Mahone Hayes, the Complaint

does not indicate what position they had at the Memphis VA Medical Center. Title VII, the ADEA,

and the ADA limit liability to an employer and define “employer” essentially the same way.

Wathen v. Gen. Elec. Co., 115 F.3d 400, 404 n. 6 (6th Cir. 1997). That is, an “employer” does not

include supervisors, managers, or co-workers of a plaintiff. Han v. Univ. of Dayton, 541 F. App’x

622, 629 (6th Cir. 2013). Here, Plaintiff alleges no facts indicating that Defendants Dr. Mary Frait,

Dr. Nancy Jordan, Colleen Stanhouse, and Nicole Mahone Hayes were “employers” for purposes

of Title VII, the ADEA, or the ADA. Thus, they cannot be liable for the alleged Title VII, ADEA,

or ADA violations. The Court adopts the Magistrate Judge’s recommendation that the Court

dismiss the Title VII, the ADEA, and the ADA claims against Defendants Dr. Mary Frait, Dr.

Nancy Jordan, Colleen Stanhouse, and Nicole Mahone Hayes for failure to state a claim.

       As to Defendant Robert Wilkie, the Secretary of the Department of Veterans Affairs, the

Magistrate Judge recommended that the Court allow all claims to proceed against him. (ECF No.

8, 4.) The Sixth Circuit has held that the proper defendant in civil actions brought by federal

employees to enforce their Title VII rights is “the head of the department, agency, or unit.”



                                                     5
Hancock v. Egger, 848 F.2d 87, 88 (6th Cir. 1988) (citing 42 U.S.C. § 2000e-16(c)). As Defendant

Robert Wilkie is the head of the Department of Veterans Affairs, he is the proper defendant in

Plaintiff’s Title VII claim. Accordingly, the Court adopts the Magistrate Judge’s recommendation

that Plaintiff’s Title VII claim proceed. The Sixth Circuit has not yet answered whether that same

rule applies to the ADEA. However, other federal courts of appeals and district courts in the Sixth

Circuit have held that the only proper defendant in an ADEA action is the head of the department,

agency, or unit, just like Title VII provides. See Delaney v. Potter, No. 3:06-0065, 2006 U.S. Dist.

LEXIS 60667, at *11 n. 3 (M.D. Tenn. Aug. 24, 2006); Seaton v. Perdue, No. 5:16-cv-309-JMH,

2017 U.S. Dist. LEXIS 121868, at *7 (E.D. Ky. Aug. 2, 2017); Honeycutt v. Long, 861 F.2d 1346,

1349 (5th Cir. 1988). Because Defendant Robert Wilkie is the head of the Department of Veterans

Affairs, he is the proper defendant in Plaintiff’s ADEA claim. Accordingly, the Court adopts the

Magistrate Judge’s recommendation that Plaintiff’s ADEA claim proceed. However, as for ADA

claims, the United States and any corporation wholly owned by the government of the United

States are specifically excluded from the definition of “employer” under 42 U.S.C. §

12111(5)(B)(i). Robert Wilkie, the Secretary of the Department of Veterans Affairs, is not a proper

defendant for Plaintiff’s ADA claim because the Department of Veterans Affairs—a federal

agency— is not an “employer” under the ADA. Plaintiff cannot state an ADA claim of failure to

accommodate her disability against Defendant Robert Wilkie. Accordingly, the Court rejects the

Magistrate Judge’s recommendation that Plaintiff’s ADA claim against Defendant Robert Wilkie

proceed and this claim is dismissed. The Court also notes that even if it interpreted Plaintiff’s

ADA claim as a claim under the Rehabilitation Act, which is a federal employee’s “exclusive

remedy for employment related discrimination based on a disability,” Plaintiff offers no facts to




                                                     6
support such a claim as there are no facts indicating that Plaintiff has a disability of any kind.

Plautz v. Potter, 156 F. App’x 812, 815 (6th Cir. 2005).

                                            CONCLUSION

       Upon a de novo review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation to DISMISS with prejudice Plaintiff’s Title VII, ADEA, and ADA claims as

to Defendants Dr. Mary Frait, Dr. Nancy Jordan, Colleen Stanhouse, and Nicole Mahone Hayes

and REJECTS the Magistrate Judge’s Report and Recommendation to allow Plaintiff’s ADA

claim against Defendant Robert Wilkie to proceed. Accordingly, Plaintiff’s ADA claim against

Defendant Robert Wilkie is DISMISSED with prejudice. Plaintiff’s Title VII and ADEA claims

against Defendant Robert Wilkie are allowed to proceed and this Court directs the Clerk to issue

and effect service of process.



       IT IS SO ORDERED this 12th day of March, 2020.


                                                    s/John T. Fowlkes, Jr.
                                                    JOHN T. FOWLKES, JR.
                                                    United States District Judge




                                                    7
